 



Exhibit 10.33
November 29, 2005
Mr. Earl G. Graves
Chairman and CEO
Earl G. Graves Ltd.
130 Fifth Avenue
New York, New York 10011
Dear Earl:
          This will confirm the following agreement relating to the deferral of
your director’s fees in 2006.
          1. All director’s fees and retainers (“Fees”) payable to you in
connection with your service on the boards of directors (including committees of
such boards) of AMR Corporation and American Airlines, Inc. for the period
January 1, 2006 through December 31, 2006 , will be deferred and paid to you in
accordance with this letter agreement.
          2. Fees will be converted to Stock Equivalent Units in accordance with
the Directors’ Stock Equivalent Purchase Plan, a copy of which is attached
hereto as Exhibit A (the “Plan”).
          3. On the 30th business day after the date when you cease to be a
Director of AMR Corporation, the Stock Equivalent Units accrued in 2006 pursuant
to the Plan will be converted to cash and paid to you by multiplying the number
of such Stock Equivalent Units by the arithmetic mean of the high and the low of
AMR stock (“fair market value”) during the month when you ceased to be a
Director of AMR Corporation.
          4. In the event of your death, the number of Stock Equivalent Units as
of your date of death will be multiplied by the fair market value of AMR stock
during the calendar month immediately preceding your death, and the amount paid
to Barbara Graves. The payment contemplated by this paragraph 4 will be made on
the 30th business day following the date of your death.

 



--------------------------------------------------------------------------------



 



          If the foregoing is satisfactory to you, please indicate by signing
one of the originals (two are enclosed) and returning it to me.
Very truly yours,
Charles D. MarLett
Corporate Secretary
Accepted and agreed:

     
/s/ Earl G. Graves
 
Earl G. Graves
   
 
   
12/19/2005
 
Date
   

 